DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 112(b)
2.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 7 is indefinite in that it is not clear what the 100% is based on…the non-liquid substance only? The brewing substance and non-liquid substance?
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.       Claims 1-5, 8, 9-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2020/0377290 (Millikin).           Millikin discloses a container for a brewing substance comprising a housing containing material and, therefore, inherently having an interior cavity; a brewing substance (e.g. coffee) located in the interior cavity of said housing inside a filter bag (paragraph 24); and, in a separate compartment in said container (i.e. area below said filter bag) is housed a non-liquid substance comprising cannabinoid (e.g. cannabidiol or CBD, considered to be an isolate of same), same, as a non-liquid, being carried, for example, in a filter pod (e.g. Fig. 2).1           Regarding claim 5, Millikin further discloses the cannabinoid being in a particle size of 120 nanometers or less which is considered to be a powder size (paragraph 29)2
           Regarding claim 10, it cannot be discerned a manner in which the brew substance and non-liquid substance are introduced into the container in a manner supported by the original specification which would provide a patentable distinction.  As such, it is inherent that in order for said container of Millikin to house said coffee and non-liquid substance, each would need to be inserted in their individual compartment or space within the container of Millikin and again in the specific areas as set forth above.  
Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2020/0377290 (Millikin) taken together with Published U.S. Application No. 2020/0170944 (Jackowetz et al).           Millikin is silent regarding the inclusion of a filler material in claims 6 and 15 and the particular composition set forth in claims 7 and 16.  However, Jackowetz et al teaches providing an isolate of crystalline CBD in a powder formulation with different filler material including maltodextrin (paragraph 286) wherein said formulations are soluble and added to coffee beverages (paragraphs 136, 276).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided such filter such as maltodextrin (as a bulking agent) and crystalline form as a into the coffee making device of Millikin as a matter of preference of known format for incorporating same into a beverage.   As for the particular amounts of said crystalline CBD and filler, it would have been well within the purview of a skilled artisan to have considered same, and it would have been further obvious to have attained such amounts through routine experimentation depending on the degree of benefit or functionality to be derived from each.              If it is shown that the cannabinoid employed in Millikin is not an isolate as called for in instant claims 8 and 17, Jackowetz et al further teaches an embodiment wherein cannabinoid isolates, specifically used in the water soluble formulation (e.g. paragraph 16).  It would have been further obvious to have employed same in the container of Millikin as a further matter of preference of a known formulation used in preparing a beverage.
7.       Claims 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over (1) with respect to claims 10-14 and 17, Published U.S. Application No. 2020/0377290 (Millikin) taken together with U.S. Patent No. 6740345 (Cai) and (2) with respect to claims 15 and 16, Published U.S. Application No. 2020/0377290 (Millikin) taken together with Published U.S. Application No. 2020/0170944 (Jackowetz et al) and taken together with U.S. Patent No. 6740345 (Cai).          If it is shown that it would not be inherent to provide the insertion steps of instant claim 10 with respect to Millikin, the following should be noted.  Cai teaches a similar capsule arrangement wherein one beverage ingredient is placed in a compartment (12a; Fig. 5b; paragraph 27) followed by a filter being sealed above same and then inherently adding the other beverage ingredient above same within the same container.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed such method steps of inserting the brew substance and non-liquid substance in the container of Millikin as a matter of preference.            

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
September 29, 2022










    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Support for this information goes back to U.S. Provisional Application No. 62/853668 which has a filing date of May 28, 2019.
        2 Support for this is in the part application 16/388821 which has a filing date of April 18, 2019.